 



Exhibit 10.2
SUMMARY OF BONUS PLAN ARRANGEMENTS FOR EXECUTIVE OFFICERS
Unwritten arrangement as to the expectations of the Compensation Committee as to
cash
bonuses to be awarded, but subject to modification from time to time in the sole
discretion of the
Compensation Committee
As amended September 7, 2005 and September 28, 2005
Cash Incentive Bonus Arrangements for Certain Corporate Executives (“Corporate
Bonus Plan”)
A cash bonus pool is established under the Corporate Bonus Plan equal to
specified percentages of portions of the Company’s fiscal 2006 pre-tax profit
that are above targeted base profit levels, computed after payment of all
bonuses and incentives. The aggregate bonus pool under the Corporate Bonus Plan
will be $1,100,000 if the Company achieves target budgeted pre-tax profits, and
the pool will be smaller or greater depending upon actual pre-tax profit levels.

  (a)   Executive officers who will receive bonuses as a percentage of the final
Corporate Bonus Plan pool:

          Executive Officer   Target Bonus  
Gregory T. Novak
  $ 250,000  
Leonard R. Bayer
  $ 130,000  
Frank J. Connolly, Jr.
  $ 135,000  
Dennis K. Bhame
  $ 50,000  

  (b)   Executive officers who will receive bonuses based 50% on their
respective percentages of the final Corporate Bonus Plan pool and 50% upon
performance factors related to research operations:

          Executive Officer   Target Bonus  
David B. Vaden
  $ 100,000  

Cash Incentive Bonus Arrangements for Certain Business Unit Executives
(“Business Unit Plan”)
Under the Business Unit Bonus Plan, an employee generally receives 45% of bonus
based upon the achievement of targeted operating profits of the applicable
business unit or group, 45% of bonus based upon achievement of either a broader
business unit or group’s achievement of targeted operating profits, and 10% of
bonus in the discretion of management.

  (a)   Executive officers who will receive bonuses based 45% on Company-wide
performance, 45% on the performance of U.S. operations, and 10% on a
discretionary basis:

Page 23 of 24



--------------------------------------------------------------------------------



 



          Executive Officer   Target Bonus  
Arthur E. Coles
  $ 75,000  
Dee T. Allsop
  $ 75,000  

  (b)   Executive officers who will receive bonuses based 45% on Company-wide
performance, 45% on the performance of European operations, and 10% on a
discretionary basis:

          Executive Officer   Target Bonus  
George H. Terhanian
  $ 60,000  

  (c)   Executive officers who will receive bonuses based 90% on European
operations and 10% on a discretionary basis:

          Executive Officer   Target Bonus  
Aled W. Morris
  £ 40,000  

Page 24 of 24